NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-2401
                                     ___________

                                   DAN YAN WU,
                                            Petitioner

                                           v.

                         ATTORNEY GENERAL OF THE
                         UNITED STATES OF AMERICA,
                                           Respondent
                     ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                           (Agency No. A097-841-260)
                    Immigration Judge: Honorable Donald Farlise
                     ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                October 9, 2013
      Before: FUENTES, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                           (Opinion filed: October 10, 2013)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Dan Yan Wu, a native and citizen of China, petitions for review of a decision of

the Board of Immigration Appeals (“BIA”) denying her motion to reopen her
immigration proceedings. For the reasons that follow, we will deny the petition for

review.

       In 2006, an Immigration Judge found Wu removable from the United States

because she did not have valid entry and travel documents and because she was likely to

become a public charge. The Immigration Judge also denied Wu’s applications for

asylum, withholding of removal, and relief under the Convention Against Torture. Wu,

who was a Jehovah’s Witness, claimed that she feared persecution based on her religion.

The BIA dismissed Wu’s appeal in 2008 and Wu did not seek judicial review.

       In January 2013, Wu filed a motion to reopen her immigration proceedings in

order to apply for asylum. Wu attested that in 2012 she began attending the Church of

Grace to Fujianese. She stated that she fears she will be persecuted if removed to China

because she will not attend a government-sanctioned church. Wu argued that, since her

merits hearing, conditions in China have changed and there is increased persecution of

Christians who attend unauthorized churches. The BIA denied relief and this petition for

review followed.

       We have jurisdiction pursuant to 8 U.S.C. § 1252(a). We review the denial of a

motion to reopen for abuse of discretion. Khan v. Att’y Gen., 691 F.3d 488, 495 (3d Cir.

2012). Under this standard, we will not disturb the BIA’s decision unless it is arbitrary,

irrational, or contrary to law. Id.

       As recognized by the BIA, a motion to reopen must generally be filed within 90

days of a final order of removal. 8 U.S.C. § 1229a(c)(7)(C)(i). There is no time limit,

however, on the filing of a motion to reopen to apply for asylum or withholding of

                                             2
removal “based on changed country conditions arising in the country of nationality or the

country to which removal has been ordered . . . .” Id. § 1229a(c)(7)(C)(ii). To the extent

Wu’s claim is based on a new religious practice or a change in her personal

circumstances, she may file an asylum application beyond the 90-day statutory period

only if she establishes changed country conditions. Liu v. Att’y Gen. 555 F.3d 145, 150

(3d Cir. 2009).

       Wu does not dispute that her motion to reopen was filed more than 90 days after

the final removal order in her case, but she contends that, contrary to the BIA’s decision,

she established changed conditions in China. She argues that the 2011 Annual Report by

the China Aid Association reflects that cases of persecution in China have risen since

2006. She notes, for example, that the report states that the number of people persecuted

increased from 665 in 2006 to 4322 in 2011.

       In concluding that this report did not establish changed country conditions, the

BIA explained that it appeared that China Aid’s definition of persecution is broader than

what constitutes persecution for purposes of asylum law. The BIA also stated that, even

if there has been a rise in incidents of harm, the new evidence shows that there has been a

rise in the number of Christians since Wu’s last hearing, and that the evidence submitted

at that hearing reflects that the number of Protestants was estimated to be growing at a

rate of 600,000 a year. The BIA thus ruled that Wu had not shown that “she has a

materially greater risk of persecution in China now than at the time of the last hearing.”

A.R. at 4.



                                             3
       Wu does not address the BIA’s reasoning in her brief. The BIA’s finding that

China Aid’s definition of persecution may be broader than the definition used for

purposes of asylum is arguably supported by the tables in the report, which state that

4322 people were persecuted in 2011 but that less than one-third of that number were

detained or abused. The BIA also correctly recognizes that the report does not take into

account the reported growing population of Christians in China. Wu has not shown that

the BIA’s decision is arbitrary, irrational, or contrary to law.

       Wu further argues that the BIA did not adequately consider the evidence she

submitted in support of her motion to reopen. The BIA recognized that, in addition to the

China Aid report, Wu submitted news articles and other reports about religion in China,

but the BIA found that these documents addressed specific instances of harm, not a

material change in conditions for Christians. Wu does not point to any evidence that the

BIA did not address that establishes changed country conditions. She has not shown that

the BIA abused its discretion.

       Accordingly, we will deny the petition for review.




                                               4